OPINION — AG — ** DUAL OFFICE HOLDING — MUNICIPALITY — COUNCILMAN — STATE AGENCY ** (1) 51 Ohio St. 6 [51-6] DOES 'NOT' PROHIBIT A MUNICIPAL OFFICER FROM ALSO SERVING ON THE GRAND DAM AUTHORITY BOARD OF DIRECTORS. HOWEVER, WHETHER A PARTICULAR MUNICIPAL OFFICER CAN SERVE DEPENDS UPON THE RESTRICTIONS PLACED ON THE OFFICER BY THE MUNICIPALITY AND WHETHER THE DUTIES OF THE OFFICE OR POSITION CONFLICTS. SUCH DETERMINATION IS A QUESTION OF FACT WHICH CANNOT BE ANSWERED AS A MATTER OF LAW ALONE. (2) A CITY COUNCILMAN WHO MEETS THE QUALIFICATIONS REQUIRED BY 82 Ohio St. 863 [82-863] AND WHO IS NOT OTHERWISE PROHIBITED BY THE MUNICIPALITY UNDER WHICH HE HOLDS OFFICE 'MAY' ALSO SERVE ON THE GRAND RIVER DAM AUTHORITY BOARD OF DIRECTORS. WHETHER THE DUTIES OF THESE OFFICES CONFLICT IS A QUESTION OF FACT WHICH CANNOT BE ANSWERED AS A MATTER OF LAW ALONE. (CONFLICT OF INTEREST, DUAL OFFICE HOLDING, OFFICERS, GRAND RIVER DAM AUTHORITY) CITE: 82 Ohio St. 863 [82-863](A), 82 Ohio St. 863 [82-863](B), 51 Ohio St. 6 [51-6], 74 Ohio St. 1003 [74-1003](A), 82 Ohio St. 861 [82-861], 82 Ohio St. 863 [82-863], 82 Ohio St. 862 [82-862](F) (BETTY ELROD HUNTER) ** SEE OPINION NO. 90-540 (1990) ** SEE OPINION NO. 92-568 (1992)